 1                                                                                     JS-6
 2
 3
 4
 5
 6                                 UNITED STATES DISTRICT COURT
 7                               CENTRAL DISTRICT OF CALIFORNIA
 8
     SEAN CARTER,                                        Case No. 2:19-cv-02176-RGK-AGR
 9
                            Plaintiff(s),
10                                                       ORDER DISMISSING ACTION FOR
     vs.                                                 LACK OF PROSECUTION
11
     MICHAEL FIORE, et al.,
12
                            Defendant(s).
13
14
            On July 8, 2019, the Court issued an Order to Show Cause re Dismissal for Lack of
15
     Prosecution (OSC). On July 11, 2019 plaintiff filed a declaration in response to the OSC. After
16
     a review of the response, the Court does not find good cause for the lack of prosecution and
17
     orders the matter dismissed without prejudice.
18
            IT IS SO ORDERED.
19
20   Dated: July 24, 2019
                                                         R. GARY KLAUSNER
21                                                       UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28
